IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,799-01


EX PARTE CLEVE FOSTER





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. C-1-007519-0839040-A IN THE CRIMINAL
DISTRICT COURT NUMBER ONE OF TARRANT COUNTY


Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In February 2004, a jury convicted Applicant of the offense of capital murder.  The jury
also answered the special issues submitted pursuant to Article 37.071 of the Texas Code of
Criminal Procedure in the favor of the State.  The trial court, accordingly, set punishment at
death.  This Court subsequently affirmed Applicant's conviction and sentence on direct appeal
in an unpublished opinion.  Foster v. State, No. AP-74,901 (Tex. Crim. App. delivered April 12,
2006).
	In this writ application, Applicant presents six allegations in which he challenges the
validity of his conviction and the resulting sentence.  A hearing was held via the submission of
affidavits.  The trial judge has entered findings of fact and conclusions of law and recommends
that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We agree with the trial court's recommendation and adopt the trial judge's findings and
conclusions.  Based upon these findings and conclusions and our own review of the record,
relief is denied.
	IT IS SO ORDERED THIS THE 21ST DAY OF MARCH, 2007.

Do Not Publish